Citation Nr: 0116173	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  01-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
fracture of the lateral sesamoid of the first metatarsal 
bone, right foot (claimed as fracture of right ankle).

3.  Entitlement to service connection for residuals of a 
fracture of the left ankle.

4.  Entitlement to service connection for back pathology.

5.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for postoperative residuals from excision of 
nevus, lipomatodes, plantar surface, left foot.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


REMAND

The appellant had active service from August 1950 to June 
1955.

Since the last rating action of record in this case, newly 
enacted law has expanded VA's duties of notice of VA 
claimants' rights to information and assistance from VA in 
the prosecution of claims for VA benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [hereinafter VCAA].  The RO denied several claim as 
not well grounded without undertaking development that is now 
required under current law.  All issues in this case are 
substantially undeveloped in light of this new law.

The veteran seeks service connection for PTSD based on combat 
and non-combat experiences.  The National Personnel Records 
Center (NPRC), Records Reconstruction Branch reported that 
his service personnel records were probably lost in a fire at 
the center in 1973.  The veteran asserts service with the 
67th Combat Engineering Battalion in Korea.  In his 
substantive appeal, he reported witnessing the death of a 
comrade PFC from Kentucky or Tennessee by hostile mortar fire 
near a bridge in Kumwa [sic], Korea, in January or February 
1952.  Although the veteran's service records are not now 
available, service medical records in VA possession since at 
least January 1956 document his attachment to Company F 
Replacement Battalion in January 1952 and his attachment to 
Company B, 62nd Engineering Construction Battalion in March 
1952 when he was admitted by the 629th Medical Clearance 
Company to the 11th Evacuation Hospital, APO 301 for post-
operative observation of his left foot.  Absent development 
of additional evidence through use of these medical records, 
there is not now corroboration in the record of the veteran's 
Korean service.

This should be sufficient information to enable development 
of evidence relevant to several points material to 
prosecution of a claim for PTSD.  VA must seek relevant 
government records in addition to the veteran's personal 
military records.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (to be codified at 38 U.S.C. 
§ 5103A(c)(1)).  VA is especially burdened to assist in the 
development of records when an individual's records are lost.  
See O'hare v. Derwinski, 1 Vet. App. 365 (1991).  Unit 
histories should confirm the area of operation and general 
duties of Company B, 62nd Engineering Construction Battalion 
from January to March 1952, and possibly the fact of a death 
by mortar fire of a member of the company.  The RO should 
request a unit history of the 62nd Engineering Construction 
Battalion for the appropriate period from the National 
Archives and Records Administration (NARA) Modern Military 
Records branch.  If such inquiry produces sufficiently 
specific information, further development with the United 
States Armed Services Center for Research of Unit Records 
(CRUR) may be warranted.

He also reported that his brother was a POW of the enemy in 
Korea for 28 months, which he found traumatic.  The fact of 
enemy capture of the veteran's brother may be verifiable.  
The Privacy Act of 1974 requires that the brother provide 
written authorization for the release of information 
concerning him for VA to seek documentation of his POW 
status.  5 U.S.C.A. § 552a(b) (West 1996 & Supp. 2000).  The 
RO should request the veteran to obtain or have his brother 
provide VA authorization for release of government records 
about his period as a POW.  The veteran or his brother should 
provide the brother's name and details about the date, place, 
and unit of assignment when captured, and any other 
information pertinent to corroborating the veteran's report.  
Whether the fact of a brother's enemy capture can constitute 
a PTSD-precipitating stressor is a medical question, and if 
the fact is corroborated, a medical opinion will be necessary 
regarding that question.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

The RO has furnished the veteran forms to authorize release 
of medical information and requested that he return a 
separate, complete form for each source of evidence he has 
referenced in the course of his claim.  The veteran has 
provided numerous authorizations for release of information, 
some with incomplete addresses.  The RO has not acted on some 
that appear sufficiently complete for VA to seek the records.  
VA's duty to assist the veteran to obtain records is limited 
to those adequately identified.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (to be codified at 38 U.S.C. 
§ 5103A(b)).  A release of information without a complete 
mailing address does not adequately identify the records.  
The RO should inform the veteran that he must provide 
complete addresses for the sources of medical records 
identified below.  The RO should also execute the 
authorizations for release of information that it has not, 
contact the alternative source of information reported by one 
respondent to a VA request for information, and obtain the 
Social Security Information records that the veteran 
referenced.

The RO must notify the veteran that he must to VA any 
information or evidence he wishes considered in his claim 
that VA has determined is his responsibility to submit.  
VCAA, Pub. L. No. 106-475, 3(a), 114 Stat. 2096-97 (to be 
codified at 38 U.S.C. § 5103).  For example, one physician 
twice reported having no records of the veteran, and the 
veteran reported that the physician said he would provide a 
statement from memory.  The RO must seek such a statement or 
inform the veteran that the burden of obtaining and 
submitting such a statement is his.  Id.

On a July 2000 statement, Dr. Toliver reported that the 
veteran had two broken ankles in service, and he gave a 
medical opinion "after reviewing [the veteran's] service 
records."  He offered further information upon request.  
Whereas NPRC has reported that the veteran's service records 
may not be available, and those in VA possession do not show 
two broken ankles, the RO should request the veteran or Dr. 
Toliver to provide the records that Dr. Toliver reviewed.

The veteran has had no VA examinations for compensation 
purposes in connection with this case.  Although prior to 
enactment of the VCAA, his right to such examination was 
based on submission of a well-grounded claim, see 38 C.F.R. 
§ 3.326(a) (2000), the well-grounded claim prerequisite to 
entitlement to a VA examination is defunct.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (to be codified 
at 38 U.S.C. § 5103A(d)).  He should be afforded VA 
examinations for each claimed disorder.

Finally, the September 2000 rating decision from which the 
veteran nominally appeals may have misadjudicated three 
issues as subject to law and regulations governing reopening 
of previously finally disallowed claims, subjecting the 
veteran to a standard of review that in law he was not 
burdened to meet.  The RO adjudicated whether new and 
material evidence had been presented or secured to reopen the 
claims of entitlement to service connection for both ankle 
and the back claims.  There is no prior final rating decision 
of record as to any of those claims.

In an April 1999 statement, the veteran reported that he 
filed a claim for foot and leg problems in 1978, which was 
denied.  He did not identify the problems sufficiently to 
determine whether the referenced adjudication disallowed the 
claims not adjudicated as subject to prior final 
disallowance.  There is a hiatus in the claims file between a 
document received in July 1957 and another received in July 
1985, the latter a claim for service connection for growth on 
the left foot.  An internal VA document of February 2000 
apparently indicates that original and rebuilt VA claims 
folders do or did exist.  In light of the veteran's reference 
to an undocumented 1978 adjudication and the evidence of 
multiple or consolidated VA files, the Board is not confident 
that the procedural record is complete in this case.

If the procedural record now in the claims file is complete, 
a rating decision of April 2000 was the initial disallowance 
of the claims for both ankles and for the back.  The October 
2000 notice of disagreement, putatively with October notice 
of disallowance, was within the time provided by law to 
initiate an appeal from the April 2000 rating decision.  
38 U.S.C.A. § 7105(a), (c) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(a) (2000).  The veteran's July 2000 statement 
requesting reconsideration did not request reconsideration 
based on the same evidence considered in April 2000, from 
which the RO would have been precluded.  See 38 C.F.R. 
§ 3.104(a) (2000).  He submitted evidence several times after 
the April 2000 rating decision and his July 2000 request for 
reconsideration came with additional evidence.  The February 
2000 claim adjudicated in April 2000 was clearly still 
pending, and the evidence subsequently submitted was in the 
posture of any submission of evidence in a pending claim 
during the time allowed to initiate an appeal.  See 38 C.F.R. 
§§ 3.103(d).  The burden to submit new and material evidence 
as a prerequisite to adjudication of the merits of a claim 
applies only when a prior adjudication become final because 
it was not appealed in the time allowed.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991).  The veteran ought not have 
been so burdened, and readjudication pursuant to this remand 
must be de novo on all issues except that pertaining to the 
left foot, unless the prior final adjudication of those 
issues is confirmed.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to provide signed 
authorization for release of information 
by Dr. Weeks, Dr. Raulerson, and Dr. 
Horton, providing complete mailing 
addresses for each.  Request information 
from each source for which the veteran 
provides a complete address as authorized 
by the release.  Additionally, request 
Okeechobee Hospital records from the 
County Commissioner referenced in the 
August 4, 2000, memorandum from Raulerson 
Hospital, and from the Social Security 
Administration, to include all medical 
records and administrative law judge 
decisions pertaining to any award of 
Social Security benefits to the veteran.  
Associate any information obtained with 
the claims file.

2.  Request the veteran to provide 
authorization signed by his brother 
authorizing the release to VA by any 
federal agency of records pertinent to 
the veteran's brother's POW status.  
Request records from NPRC or any other 
federal repository likely to have records 
that corroborate that the veteran's 
brother was a POW of the enemy while in 
military, naval, or air service in the 
Korean conflict.  Associate any 
information obtained with the claims 
file.

3.  Request National Archives and Records 
Administration (NARA) Modern Military 
Records branch to provide unit histories 
such as, but not limited to, Operational 
Report-Lessons Learned for Company B, 
62nd Engineering Construction Battalion 
and for the 67th Combat Engineering 
Battalion for January through March 1952.  
The object of the request is to obtain 
information about the location of 
operations and activities of those units 
at that time, and specifically, whether 
either came under enemy attack and 
suffered troops killed in action in or 
near Kumwa, Korea, during that period.  
If the request produces evidence 
consistent with the veteran's report, 
consider whether there is information of 
the type and quality to enable further 
assistance from CRUR, and request any 
assistance relevant to the veteran's 
claim for service connection for PTSD.  
Associate any information obtained with 
the claims file.

4.  Schedule the veteran for VA 
orthopedic and psychiatric examinations.  
Provide all examiners with the veteran's 
claims file for review in connection with 
the examination.

(a) The orthopedic examination is to 
diagnose or rule out pathology of the 
plantar surface of the left foot, 
including residuals of excision of a 
nevus, lipomatodes; residuals of a 
fracture of the lateral sesamoid of the 
right first metatarsal bone or of 
fracture of the right ankle; residuals of 
fracture of the left ankle; and low back.  
If the examiner finds current pathology 
of the left foot, sesamoid of the right 
first metatarsal, or either ankle, he or 
she should render an opinion whether it 
is at least as likely as not that any 
current back pathology is related to any 
pathology of these, such as due to 
altered gait.

(b) The psychiatric examination is to 
diagnose or rule out PTSD.  The examiner 
should report a detailed account of any 
event the veteran reports as a PTSD 
stressor and render an opinion as to each 
reported event whether it is at least as 
likely as not that the event alone or in 
combination with other experiences in 
service qualifies as a stressor 
consistent with Diagnostic and 
Statistical Manual of Mental Disorders 
diagnostic code 309.81 A (4th ed. 1994).  
The examiner should explain the reasoning 
for the opinion.

5.  Request the veteran to identify the 
exact claim or claims adjudicated and 
disallowed in 1978 and to provide copies 
of any related documents in his 
possession.  Determine whether any rating 
decision pursuant to a claim of 1978 
disallowed any claim at issue in the 
instant appeal, and if so, either 
associate with the claims file records of 
such claim, adjudication, and notice to 
the veteran of the adjudication, or file 
a memorandum explaining why such records 
are not available.

6.  Thereafter, personnel of the 
originating agency shall readjudicate the 
claims at issue, and determine whether 
the appellant's claim, or any part of it, 
may now be allowed.  In readjudicating 
the claims, determine whether any other 
than for the left foot is subject to a 
prior final disallowance as defined in 
38 C.F.R. § 3.160(d), readjudicating de 
novo any that are not.  Provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



